Gulotta, J.,
dissents and votes to reverse the order insofar as appealed from, and deny the motion for a protective order, with the following memorandum: A corporation in dissolution remains in existence for the purpose of winding up its affairs (see Business Corporation Law, §§ 1005, 1006). In addition, subdivision (b) of section 1006 provides that "The dissolu*629tion of a corporation shall not affect any remedy * * * against such corporation * * * for any right or claim existing * * * before such dissolution”. In light of these provisions, I believe that plaintiff was entitled to a pretrial examination of the respondent corporation through those persons in office at the time of the dissolution with knowledge of the facts underlying the litigation (see Rugby Excavators v Juliano, 40 AD2d 1024).